UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-2279


OLIN WOOTEN,

                Plaintiff – Appellee,

          v.

ROBERT C. LIGHTBURN,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.    Glen M. Williams, Senior
District Judge. (1:07-cv-00052-gmw-pms)


Submitted:   October 28, 2009             Decided:   November 12, 2009


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


C. Connor Crook, BOYLE, BAIN, REBACK & SLAYTON, Charlottesville,
Virginia, for Appellant.   Daniel R. Bieger, COPELAND & BIEGER,
P.C., Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Robert C. Lightburn appeals the district court’s order

entering judgment in Olin Wooten’s favor on Wooten’s specific

performance and unjust enrichment claims against Lightburn.                        We

have     reviewed       the     record   and   find    no    reversible      error.

Accordingly,      we     affirm    the   district     court’s    judgment.        See

Wooten     v.     Lightburn,       No.   1:07-cv-00052-gmw-pms         (W.D.      Va.

Sept. 30, 2008).          We dispense with oral argument because the

facts    and    legal    contentions     are   adequately       presented    in   the

materials       before    the    court   and   argument     would   not     aid   the

decisional process.

                                                                            AFFIRMED




                                          2